Citation Nr: 0022459	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  95-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a right knee disability.

3.  Entitlement to an increased evaluation for lumbar strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  

An appeal has been taken from a January 1995 rating action by 
the Department of Veterans Affairs (VA) Regional Office, 
Detroit, Michigan, which confirmed and continued 10 percent 
evaluations for the veteran's low back and left knee 
disabilities and a noncompensable evaluation for his right 
knee disability.  The case was previously before the Board of 
Veterans' Appeals (Board) in May 1997 and April 1999, when it 
was remanded for further action.  The case is again before 
the Board for further appellate consideration.  

The record reflects that, pursuant to the Board remands, in a 
rating action dated in May 2000, the regional office denied 
entitlement to service connection for additional back 
disability including radiculopathy, sciatica, arthritis, 
spondylolisthesis and degenerative joint disease and denied 
entitlement to a total compensation rating based on 
individual unemployability.  The veteran was duly notified of 
those decisions and has not submitted an appeal.  Thus, those 
matters are not in an appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  There is no swelling or deformity involving either of the 
veteran's knees.  There is a full range of motion of the 
knees.  The ligaments are stable.  X-ray studies of the knees 
are normal.  

3.  The veteran's left knee condition is productive of no 
more than slight disability.  

4.  Forward flexion of the veteran's lumbar spine is to 70 
degrees and backward extension is to 30 degrees.  
Lateroflexion and rotation are to 25 degrees.  

5.  There is no spasm or tenderness of the veteran's low 
back.  He complains of pain involving the low back.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).  

2.  The criteria for an increased (compensable) evaluation 
for right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5257 (1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims that are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.  



I.  Background

The veteran's service medical records reflect that he was 
seen in June 1968 with a complaint of sacral pain without 
radiation.  In July 1968, it was indicated that he had 
injured his back the previous night.  The diagnosis was 
lumbosacral sprain with spasm.  He was seen in November 1968 
for recurrent back and knee pain from old injuries.  In March 
1969, he complained of low back pain.  In April 1969, it was 
indicated that he had strained his right leg in a fall.  When 
he was examined for separation from service in May 1969, it 
was indicated that he had a bipartite patella.  It was 
further stated that he had pulled a muscle in his back and 
had symptoms since that time.  

The veteran's initial claim for VA disability benefits was 
submitted in August 1969.  He referred to back and knee 
injuries.  

The veteran was examined by VA in September 1969.  
Examination of the knees showed no evidence of atrophy.  
There was a normal quadriceps tone.  Squatting was normal 
bilaterally.  There were no points of tenderness and no 
swelling.  Examination of the back showed a mild lumbar spasm 
with vague tenderness.  X-ray studies of the knees showed 
bipartite patella.  An X-ray study of the lumbosacral spine 
showed some narrowing of the lumbosacral space and slight 
scoliosis.  No other abnormality was noted.  The diagnoses 
included lumbar strain; relaxation of the anterior cruciate 
ligaments of the knees, post-traumatic; and bilateral 
bipartite patella.  

In a February 1970 rating action, service connection was 
granted for lumbar strain, rated 10 percent disabling under 
Diagnostic Code 5294.  Service connection for a knee 
disability was denied.  The veteran appealed for an increased 
rating for the low back condition and for service connection 
for a bilateral knee disability.  

In November 1970 the Board of Veterans Appeals granted 
service connection for a bilateral knee disability.  The 
Board denied entitlement to an increased evaluation for the 
veteran's low back disability.  

By rating action dated in December 1970, the regional office 
granted service connection for a left knee disability, rated 
10 percent disabling under Diagnostic Code 5257, and for a 
right knee disability, rated noncompensably disabling under 
that diagnostic code.  

The veteran was again examined by VA in May 1971.  There was 
normal contour and alignment of the spine.  There was no 
tenderness or muscle spasm.  Range of motion of the lumbar 
spine was normal with pain at the extremes of motion.  
Examination of the knees showed no tenderness, swelling or 
effusion.  Range of motion was normal.  

The regional office later received private medical records 
showing that the veteran was hospitalized in March and April 
1973 for low back and bilateral leg pain.  He was treated in 
pelvic traction, and analgesic muscle relaxants were used.  
An electromyogram was performed and was felt to be within 
normal limits.  A lumbar myelogram was performed and was 
normal.  There was no evidence of a nerve root compression 
syndrome in the low back.  The final diagnoses were low back 
syndrome, acute lumbar myositis, and left intrapatellar 
neuropathy.  

In a September 1974 statement, Robert O. Fagen, D.O., 
indicated that the veteran had been seen during that month 
for back and leg pain.  On examination, both knees were 
negative, with the exception of a slight posterior drawer 
sign on the left.  There was some discomfort on full 
extension in the area of the dorsolumbar junction.  The 
impressions were minimal left fifth lumbar nerve root 
irritation and, possibly, very early osteoarthritic changes.  

An October 1981 statement by James V. Huebner, M.D., 
indicated that the veteran had a history of recurrent 
episodes of pain over his left knee.  Multiple X-ray studies 
of the left knee showed normal appearance of the joint.  On 
physical examination, the veteran had pain over the anterior 
aspect of the medial femoral condyle with tenderness.  There 
was mild pain over the medial and anteromedial joint line 
without a click.  There was no joint effusion and no specific 
retropatellar pain.  He had good ligamentous stability and 
range of motion.  An impression was made of possible 
symptomatic left medial plica.  It was indicated that a tear 
of the left medial meniscus should be ruled out.  

On VA examination in March 1982, the veteran complained of 
pain and numbness involving the left knee and extreme pain 
and muscle spasms in the back and legs.  On examination, 
there was a normal contour of the back with no spasm.  
Forward flexion was to 95 degrees, and backward extension was 
to 35 degrees.  Lateroflexion was to 35 degrees, and rotation 
was to 40 degrees.  Straight leg raising test was negative to 
90 degrees, bilaterally.  Examination of the knees showed 
flexion from zero degrees to 140 degrees.  There was no 
effusion or crepitus.  There was no instability of the 
cruciate or collateral ligaments.  

In July 1994, the veteran submitted a claim for increased 
ratings for his low back and knee disabilities. 

In a September 1991 statement, Alan R. Crain, M.D., indicated 
that the veteran had been examined during that month.  His 
chief complaint was a chronic back problem for 25 years.  It 
was noted that he had worked for 22 years for an automobile 
corporation.  He had stopped working due to low back 
complaints.  On examination, tenderness to palpation was 
reported over the lumbosacral joint region bilaterally.  No 
increase in the paraspinal muscle tonus was noted.  Flexion 
allowed the fingertips to come to the ankles.  Backward 
bending was to 15 degrees.  Right and left lateral bending 
was to 40 degrees in each direction, and right and left 
rotation was to 40 degrees in each direction.  

There was also submitted a March 1993 report by John R. 
Olenyn, M.D., reflecting that he had seen the veteran during 
that month with complaints of low back pain and numbness of 
the legs.  Examination of the back showed no spasm, 
tenderness or deformity.  He was able to forward flex to 6 
inches from the floor without any difficulty.  Extension 
caused diffuse low back pain but no sciatic complaints.  The 
straight leg raising test was negative bilaterally.  Light 
touch sensation was grossly intact throughout.  X-rays of the 
lumbosacral spine were essentially normal.  The impression 
was lumbar radiculopathy.  

The veteran was seen by Dr. Olenyn later that month for a 
complaint of right knee pain.  Examination showed a full 
range of motion of the knee.  He had a slight patellofemoral 
grind.  He was tender over the superior and lateral corner of 
the patella.  There was no ligamentous laxity.  X-ray studies 
of the knees showed bilateral bipartite patellas with the 
right fragment appearing to be fragmented.  The impression 
was painful bipartite patella on the right.  

In a July 1994 statement, Larry C. White, D.O., indicated 
that the veteran had been his patient for more than 20 years.  
He was treating him for severe low back pain and knee pain.  
His condition had become worse over the previous few years to 
the point that he had missed several months of work.  His 
last back X-rays showed a new condition of Grade I 
spondylolisthesis and osteophyte formation in the anterior 
surface of L4.  He had been off work since January 1994.  Dr. 
White stated that he had agreed to allow the veteran to 
return to work with restrictions.  He stated that it was 
doubtful that even with returning to work, he would be able 
to work over a long period of time.  

The veteran was afforded a VA orthopedic examination in 
September 1994.  He had not had surgery.  He had been off 
work since January 1994.  He had been a security guard at an 
automobile corporation.  He complained of lumbar pain without 
radiation and numbness on the lateral side of the right leg 
to the dorsum of the right foot with tingling of the left 
instep.  The right knee had acute tendinitis, and he could 
not bend it or walk.  The left knee ached.  On examination, 
the veteran had a normal gait.  The knees had a range of 
motion from zero degrees to 140 degrees.  There was no 
effusion in either knee.  The collateral ligament was intact 
bilaterally.  The cruciate ligaments seemed intact 
bilaterally, as the Lachman's sign and drawer sign were 
normal bilaterally.  There was no popping on either side.  
Pressure on the tibial tubercle bilaterally produced no pain.  
The McMurray's sign was normal bilaterally.  Anterior 
cruciate ligament laxity was not found in either knee.  

The veteran's spine was straight and there was no spasm of 
the lumbar spine.  Forward flexion was to 100 degrees, and 
backward extension was to 20 degrees.  Left lateroflexion was 
to 45 degrees, and right lateroflexion was to 40 degrees.  
Rotation bilaterally was to 60 degrees.  There was no 
objective evidence of pain with range of motion.  Straight 
leg raising was negative on the left and positive on the 
right.  Patrick's sign was negative bilaterally.  The Lasegue 
test was negative on the left and positive on the right.  
Goldthwait's sign was negative bilaterally.  There was an 
indication of sciatica on the right.  Lumbar spine X-rays 
showed minimal degenerative joint disease.  Bilateral knee 
X-rays showed minimal bilateral degenerative joint disease.  
The final diagnoses were minimal osteoarthritis of the lumbar 
spine and minimal osteoarthritis of the knees.  

In a November 1994 statement, Dr. White indicated that the 
veteran had symptoms of back pain with spondylolisthesis and 
sciatica.  He had moderate limitation of functional capacity 
and was capable of clerical/administrative or sedentary 
activity.  He indicated that the veteran was currently 
totally disabled from his job and that he did not expect any 
fundamental or marked change in the future.  He indicated 
that the veteran could perform other work.  

In an application for company pension dated in April 1995, 
the veteran indicated that he had last worked in April 1994.  
He was applying for permanent total disability retirement.  

In a March 1996 statement, Dr. White indicated that the 
veteran had been his patient for more than 20 years.  He 
stated that he had been treating him for severe low back pain 
and knee pain.  He stated that he was currently treating the 
veteran and saw no change in his condition.  

A decision by an Administrative Law Judge for the Social 
Security Administration, dated in July 1996, indicates that 
the veteran had been unable to perform his past work or any 
other work extant in the community and was found to be 
disabled since January 1994.  The Administrative Law Judge 
found that the medical evidence of record established that 
the veteran suffered from low back pain with radiating pain 
into both legs; bilateral knee lock and pain; left hand, 
wrist, palm and finger pain; and had a history of gout.  He 
was unable to perform his past relevant work, which was 
semiskilled and performed at a heavy level of exertion.  The 
veteran was found entitled to a period of disability 
commencing in January 1994.  

The regional office later received medical records from the 
Social Security Administration, including copies of the 
September 1991 statement by Dr. Crain; the March 1993 reports 
by Dr. Olenyn, and the July 1994 and April 1996 statements by 
Dr. White.  There were also received records of physical 
therapy of the veteran for his back and knees in 1993.  

The records also included an August 1994 statement by Asit K. 
Ray, M.D., showing that the veteran had been seen for low 
back pain with pain radiating to the legs and right knee 
pain.  Examination of the spine showed no abnormal curve.  
There was no evidence of any tenderness noted in the spine 
along its entire length.  There was no evidence of any 
paraspinal muscle spasm in the lumbosacral area.  Palpation 
of the soft tissues of the low back caused no tenderness or 
undue discomfort.  Examination of the right knee showed no 
evidence of any swelling.  Flexion was to 140 degrees, and 
extension was to 0 degrees.  There was no instability or 
tenderness and no crepitus.  The left knee had no swelling.  
Flexion was to 140 degrees.  There was no instability and no 
tenderness or crepitus.  The impressions included low back 
pain by history.  

The records also included an April 1996 statement by Vani D. 
Reddy, M.D., reflecting that the veteran was able to ambulate 
normally without any limp.  He was not using any assistive 
devices.  He was able to walk on his tiptoes as well as his 
heels.  He was able to squat fully with deep knee and hip 
bending and stand up independently.  Examination of the 
lumbar spine showed that the veteran was able to flex to 
about 80 degrees.  Backward extension and side bending to 
both sides were to about 20 degrees.  Rotation was full to 30 
degrees on both sides.  Examination of the knees showed mild 
crepitus involving both knees.  He had no joint line 
tenderness over the medial or lateral sides of the knees.  He 
had very mild tenderness of the lateral margin of the right 
patella.  Flexion and extension were within normal limits.  
The impressions included possible early mild chondromalacia 
of the patella on the right and mild myofascial back pain.

A May 1996 statement by Dr. White shows that the veteran's 
right knee had a decreased range of motion.  The knee locked 
up with any motion.  There was lumbosacral spine 
spondylolisthesis.  There was decreased grip strength in the 
left hand and inability to lift due to pain in the knees and 
back.  There was lumbar spine severe muscle spasm due to 
spondylolisthesis at L4.  It was stated that the veteran 
would lie down for one-half of the day for pain relief.  

The veteran was afforded a VA orthopedic examination in 
January 1998.  He had been working in security at the 
automobile corporation for 27 years but was currently on 
disability retirement.  He received Social Security 
disability payments.  The veteran stated that he could not 
work.  He complained of a painful back and pain involving 
both knees.  The back pain was reportedly constant and was 
worse standing up for 15 minutes or so.  Walking and lifting 
something produced muscle spasms.  He was taking medication 
for pain but lying down seemed to make him feel better.  He 
stated that walking up and down stairs and squatting were 
difficult.  Periodically, the knees swelled and locked, and 
he could not move them properly.  There was a tendency to 
fall that had been going on, off and on, since service.  

On physical examination, alignment of the lumbosacral spine 
was straight.  His pelvis was symmetrical.  There was no 
scoliosis or kyphosis.  Muscle tone was present bilaterally, 
and there was no spasm.  There was no tenderness, and he did 
not complain of any pain on coughing.  Range of motion 
studies showed forward flexion to 70 degrees without any 
pain.  The veteran complained of pain going down to 90 
degrees.  Backward extension was to 30 degrees without any 
pain, but the veteran complained of pain from 30 to 40 
degrees.  Right and left lateroflexion were to 25 degrees 
without any complaints of pain, and right and left lateral 
rotation were to 25 degrees without any complaint of pain.  
Both lower limbs were negative for any neurological 
deficiency.  There was no muscle atrophy, and muscle tone was 
good.  There was no spasm, and reflexes were equal.  Plantar 
reflexes were flexor.  Sensation was normal, and there was no 
weakness of the extensor hallucis longus tendon of both feet.  
Straight leg raising was to 65 degrees on the right with a 
complaint of back pain and leg pain, and to 80 degrees on the 
left.  In the sitting position, the straight leg raising test 
was to 90 degrees on both sides without any complaints.  

Examination of the knees showed that the alignments were 
good.  There was no swelling or deformity on either side.  
Patella position was satisfactory and normal.  Patella 
tracking and translation were normal.  There was no complaint 
of pain on compression.  Range of motion was from zero 
degrees to 140 degrees on both sides.  The ligaments were 
stable.  The McMurray, drawer and Lachman tests were 
negative.  X-ray studies of the knees appeared normal.  An 
X-ray study of the lumbosacral spine showed mild degenerative 
changes.  The diagnosis was chronic lumbar strain with mild 
degenerative disc disease.  It was indicated that the knees 
were normal.  

In a June 1998 statement, the examiner expressed the opinion 
that the etiology of the veteran's degenerative disc disease 
was due to chronic wear and tear of the natural aging 
process.  He stated that it was a separate condition and not 
secondary to, or aggravated by the veteran's service-
connected lumbar strain.  

The regional office later received a report by the automobile 
corporation dated in February 1999 showing that the veteran 
was receiving a monthly pension.  Also received were a copy 
of the July 1994 statement by Dr. White, a copy of the August 
1994 statement by Dr. Ray, and a copy of the Administrative 
Law Judge decision of July 1996.  



II.  Analysis

Slight impairment of either knee, including recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  38 C.F.R. Part 4, Code 5257.  

A 10 percent evaluation is warranted for a lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. Part 4, Code 5295.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In this case, when the veteran was examined by VA in January 
1998, there was no swelling or deformity of either knee, and 
the ligaments were stable.  Range of motion of the knees was 
normal.  X-ray studies of the knees also appeared normal.  
The examiner commented that the veteran's knees were normal 
and stable without any evidence of internal derangement.  He 
stated that there were no objective findings to substantiate 
the veteran's subjective complaints.  Accordingly, under the 
circumstances, evaluations in excess of those currently in 
effect for the veteran's bilateral knee disability are not 
warranted under the provisions of Diagnostic Code 5257.  

With regard to the veteran's low back disability, the January 
1998 VA examination showed no spasm or tenderness.  The 
veteran complained of pain on forward flexion beyond 70 
degrees and on backward extension beyond 30 degrees.  Thus, 
the findings on the VA examination do not indicate that more 
than a 10 percent evaluation would be warranted for the 
veteran's service-connected lumbosacral strain under the 
provisions of Diagnostic Code 5295.  Although the examiner 
indicated that the veteran had mild degenerative disc 
disease, he later expressed an opinion that that condition 
was due to chronic wear and tear of the natural aging process 
and was not secondary to, or aggravated by the service-
connected lumbar strain.  Thus, the symptoms resulting from 
the degenerative disc disease may not be considered in 
connection with the veteran's claim for an increased rating 
for his low back disability.  See 38 C.F.R. § 4.14 (1999).  

The Board notes that tigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  When the veteran was 
examined by VA in January 1998, the examiner commented that 
there were no objective findings to substantiate the 
veteran's subjective complaints of pain involving his knees.  
As noted previously, there was some pain on motion of the 
lumbar spine, a slight functional impairment, and the lumbar 
spine pain has been considered by the Board in evaluating the 
degree of severity of the veteran's service-connected lumbar 
strain.  The VA examination did not indicate any functional 
loss due to weakness, fatigability or incoordination.  Thus, 
for the reasons already discussed, evaluations in excess of 
those currently in effect for the veteran's low back 
condition and bilateral knee disability are not warranted.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find that the evidence is 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107(b).  



ORDER

An increased evaluation for left knee disability is denied.  

An increased (compensable) evaluation for right knee 
disability is denied.  

An increased evaluation for lumbar strain is denied.  



		
WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 
- 14 -

- 1 -


